Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
Response to Amendment

The amendment filed on 05/19/2022 has been entered. Claims 1, 3-6 and 8-10 are now pending in the application. Claims 1, 3-4, and 6 and 8-9 have been amended and claims 2 and 7 have been canceled by the Applicant. Claims 1, 3-6 and 8-10 are found allowable. 


Allowable Subject Matter

Claims 1, 3-6 and 8-10 allowed.


Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

	Regarding independent claim 1, directed towards an objective optical system, the closest cited prior art of Takada teaches such an objective optical system (see Figs. 1-25) comprising in order from an object side to an image side: 
a first lens group having a negative refractive power; 
a second lens group; and 
a third lens group having a positive refractive power, 
wherein: 
at a time of focusing, the second lens group moves in an optical-axial direction, 
the third lens group includes, from the object side to the image side, a front group and a rear group, 
the front group includes a cemented lens having a positive refractive power or includes a single lens having a positive refractive power, 
the rear group includes a cemented lens having a positive refractive power, and the following conditional expression (1) is  satisfied: 
0.45 < d3t / f32 < 0.8 (1) (see paragraphs [91-99], numerical data table 1, Figs. 1-2, and the previous office action dated 03/25/2022), 
where, d3t denotes a distance on an optical axis from a lens surface positioned nearest to an object in the front group up to a lens surface positioned nearest to the object in the rear group, and f32 denotes a focal length of the rear group see paragraphs [91-99], numerical data table 1, Figs. 1-2, and the previous office action dated 03/25/2022). 
However, regarding claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an objective optical system including the specific arrangement where in addition conditional expression (2) is satisfied

    PNG
    media_image1.png
    12
    174
    media_image1.png
    Greyscale
, where f31 denotes a focal length of the front group, and in combination with all other claimed limitations of claim 1. 

With respect to claims 3-5, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding independent claim 6, directed towards an endoscope the closest cited prior art of Takada teaches such an endoscope (see Figs. 1, e.g. paragraphs 93-94]) comprising: an objective optical system (similarly to claim 1 above); and 
an image sensor (Fig. 1, paragraphs [93-94]); 
wherein the objective optical system comprises in order from an object side to an image side: 
a first lens croup having a negative refractive power; 
a second lens group; and 
a third lens group having a positive refractive power, 
wherein: 
at a time of focusing, the second lens croup moves in an optical-axial direction, 
the third lens croup includes, from the object side to the image side, a front group and a rear group, 
the front group includes a cemented lens having a positive refractive power or includes a single lens having a positive refractive power, 
the rear group includes a cemented lens having a positive refractive power, and the following conditional expression (1) is  satisfied: 
0.45 < d3t / f32 < 0.8 (1) (see paragraphs [91-99], numerical data table 1, Figs. 1-2, and the previous office action dated 03/25/2022), 
where, d3t denotes a distance on an optical axis from a lens surface positioned nearest to an object in the front group up to a lens surface positioned nearest to the object in the rear group, and f32 denotes a focal length of the rear group see paragraphs [91-99], numerical data table 1, Figs. 1-2, and the previous office action dated 03/25/2022). 
However, regarding claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest such an objective optical system including the specific arrangement where in addition conditional expression (2) is satisfied

    PNG
    media_image1.png
    12
    174
    media_image1.png
    Greyscale
, where f31 denotes a focal length of the front group, and in combination with all other claimed limitations of claim 6. 

With respect to claims 8-10, these claims depend on claim 6 and are allowable at least for the reasons stated supra.


Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872